EXHIBIT 10.1

Mr. Richard P. Trotter
598 North Heatherstone Drive,
Orange, CA 92869.

        The purpose of this letter is to set forth the terms and conditions
under which the Board of Directors of Sparta Commercial Services, Inc. (the
“Company”) has decided to grant to you options to purchase shares of its Common
Stock, $.001 par value per share, in recognition of services to it since the
commencement of your employment. The following grant is in addition to any
compensation rights you may be entitled to under your Employment Agreement with
the Company dated as of November 1, 2004 (the “Employment Agreement”).

1.  

Grant of Option


    (a)  

The Company hereby grants to you an option (the “Option”) to purchase up to
875,000 shares of the Company’s Common Stock, par value $.001 per share (the
“Common Stock”). The price per share of such Common Stock shall be 110% of the
closing bid price per share of the Company’s Common Stock on the date of your
acceptance of this grant (the “Acceptance Date”).


    (b)  

Such options shall vest as follows:


        (i)

20% the Compensation Shares on the Acceptance Date;


        (ii)

20% the Compensation Shares on the first anniversary of the Acceptance Date;


        (iii)

20% the Compensation Shares on the second anniversary of the Acceptance Date


        (iv)

20% of the Compensation Shares on the third anniversary of the Acceptance Date;
and


        (v)

20% of the Compensation Shares on the fourth anniversary of the Acceptance Date.


2.  

Exercise of Option


  Subject to the following terms, you may exercise the vested portions of the
Option during the five (5) year period commencing on the date any such portion
shall vest; provided, however, that in the event you cease to be an employee of
the Company prior to three


--------------------------------------------------------------------------------

        

  years from the date of your original employment by reason of your voluntary
resignation or dismissal by the Company for cause, as such term is defined in
the Employment Agreement, the Option and any rights underlying the Option, to
the extent not previously exercised shall terminate upon the termination
simultaneously with your employment with the Company and any shares so purchased
by you shall be forfeit to the Company. If your employment with the Company
terminates because of your voluntary resignation or dismissal by the Company for
cause after the third anniversary of the commencement thereof, you may exercise
any all or any part of the then unexercised vested portion of the Option within
two years of the date of termination of your employment by the Company. If you
shall die, become disabled (as such term is defined in the Employment Agreement)
or your employment is terminated by the Company without cause, you or your
estate, as the case may be, may exercise any vested but unexercised portion of
the Option, in whole or in part, within the lesser of (i) the time remaining for
exercise of any vested but unexercised portion of the Option or (ii) two (2)
years from the date of your death, disability or termination without cause, by
written notice delivered to the Company; provided, however, that in the event
you exercise any portion of the Option for less than the entire amount of such
portion, you must exercise the Option for at least 20% of the aggregate number
of shares of the Common Stock applicable to that portion of the Option. Payment
of the Option Price for the shares of Common Stock purchased upon exercise shall
be made by delivery to the Company of a certified or bank cashier’s check
payable to the Company in the amount of the Option Price multiplied by the
number of shares of the Common Stock you intend to purchase.


3.  

Delivery of Shares of Stock


  The Company shall, upon payment of the Option Price for the shares of Common
Stock subject to an exercise, make prompt delivery of certificates representing
such shares of Stock to you. Subject to the terms hereof, the Company shall, at
all times during the term of this Agreement, reserve and keep available, solely
for issuance and delivery upon exercise of the Option, all shares of Common
Stock issuable upon exercise of the Option. All shares of Common Stock issuable
upon exercise of the Option shall, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable, with no liability on the part of the
holder thereof. The Company shall pay all original issue taxes on the exercise
of the Option, and all other fees and expenses necessarily incurred by the
Company in connection therewith.


4.  

No Rights in Option Stock


  You shall have no rights as a stockholder in respect of any shares of Common
Stock subject to the Option unless and until you have exercised the Option in
respect of such shares in complete accordance with the terms hereof.


--------------------------------------------------------------------------------

5.  

Certain Adjustments


(a)  

Except for the issuance of the shares of Common Stock pursuant to warrants or
options issued by the Company prior to the date of this Option (which shall not
result in any adjustments hereunder):


(i)  

Stock Dividends, Splits and Combinations
If at any time or from time to time, the holders of Common Stock become entitled
to receive additional shares or less shares because of a stock dividend, stock
split or combination of shares, the number of shares in this Option not yet
exercised and the Option Price therefor shall be proportionately and
correspondingly adjusted. For example, if the Common Stock shall split
three-for-one, this Option shall thereafter entitle you to purchase upon its
exercise three times the number of shares and the Option Price per share set
forth in Section 1 hereof not yet exercised, shall be reduced to one-third of
the Option Price previously in effect.


(ii)  

Reclassifications
If at any time or from time to time, the holders of Common Stock become entitled
to receive a different class of stock (the “Entitlement Event”), you shall be
entitled to receive upon its exercise of this Option after the Entitlement Event
the same number and kind of shares of stock as a holder of the same number of
shares of the Common Stock for which this Option was exercisable immediately
prior to the Entitlement Event was eligible to receive with respect to such
Common Stock pursuant to the Entitlement Event. This provision shall include any
reclassification in connection with a merger of another corporation into the
Company.


(iii)  

Certain Distributions
If at any time or from time to time, the holders of the Common Stock become
entitled to receive an extraordinary distribution consisting of cash, debt
securities or property including stock of a subsidiary as a spin-off or
split-off, the Company shall send written notice at least 20 days (but no more
than 90 days) prior to the record date of shareholders eligible to receive such
distribution to you describing the amount and nature of the distribution, the
time fixed for its payment and any conditions thereupon, and if you do not
exercise this Option on or before such record date for that portion of the
Option which is then currently exercisable, the Option Price for shares not yet
exercised shall be reduced by an amount equal to the value of the extraordinary
distribution per share of the Common Stock. An extraordinary distribution shall
mean any distribution other than periodic payments of cash dividends from
profits intended to be regular and recurring. The value of any extraordinary
distribution shall be conclusively determined in good faith by an affirmative
vote of the Board of Directors of the Company.


--------------------------------------------------------------------------------

(iv)  

Merger Into or Sale of Assets to Another Corporation
If at any time or from time to time, the holders of the Common Stock become
entitled to receive stock, securities, property or cash (or any combination of
them) by reason of a capital reorganization or dissolution, liquidation or
winding-up of the Company or a merger with, a consolidation of the Company into,
or a sale of all or substantially all of the assets of the Company to, another
corporation (the “Reorganization Event”), you shall be entitled to receive upon
exercise of the Option after the Reorganization Event the same stock,
securities, property or cash (or combination of them) as a holder of the same
number of shares of the Common Stock for which this option was exercisable
immediately prior to the Reorganization Event was eligible to receive with
respect to such Common Stock pursuant to the Reorganization Event.


6.  

Nonassignability


  Neither the Option nor any interest therein or in the Common Stock underlying
the Option shall be encumbered, disposed of, assigned or transferred in whole or
in part by you in any way whatsoever, except that shares of Common Stock
received by you upon exercise of the Option shall remain your property. However,
options already vested but not exercised upon your death or disability or
termination of your status as a Director of the Company without cause shall be
able to be exercisable for a period of 1 year after the event by your estate or
your the legal representative, providing that this is still within the 5 year
exercisable period of the option grant.


7.  

Restricted Securities


  You represent and warrant to the Company that all shares of Common Stock to be
acquired by you upon any exercise of the Option are purchased for your own
account for investment, and not with a view to resale or distribution. You
understand that the Option and the underlying shares of Common Stock are subject
to certain restrictions against transfer in compliance with federal and state
securities laws. Each certificate representing shares of Common Stock issued
upon exercise of the Option, unless at the time of exercise such shares are
registered under the Securities Act of 1933 as amended (“Securities Act”), shall
bear the following or a similar restrictive legend thereon:


  “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE CORPORATION THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER THE SECURITIES ACT OF 1933 AS AMENDED AND THAT THE SALE OR
DISPOSITION MAY BE MADE IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.”


Should the foregoing be acceptable to you, please sign and return to the
undersigned a copy of this letter bearing the date of your acceptance.

Sincerely,

SPARTA COMMERCIAL SERVICES, INC.


By:   Anthony L. Havens                                            
      Anthony L Havens, Chief Executive Officer AGREED TO AND ACCEPTED:

/s/ Richard P. Trotter               
Richard P. Totter
Date:  4/29/05